Case: 17-13657    Date Filed: 05/09/2018   Page: 1 of 4


                                                             [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 17-13657
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket Nos. 1:16-cv-22246-DLG,
                             1:97-cr-00554-DLG-1


PAUL LEWIS,

                                                              Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (May 9, 2018)

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:

      Paul Lewis appeals the district court’s denial of his 28 U.S.C. § 2255 motion

to vacate his sentence.
              Case: 17-13657     Date Filed: 05/09/2018    Page: 2 of 4


      Lewis was convicted in 1998 of one count of conspiracy to possess cocaine

with the intent to distribute, in violation of 21 U.S.C. § 846, and one count of using

and carrying a firearm during and in relation to a drug trafficking crime and crime

of violence, in violation of 18 U.S.C. § 924(c). He received a career offender

enhancement under Section 4B1.2(a) of the United States Sentencing Guidelines,

which were mandatory at that time, based on prior Florida convictions for burglary

of an unoccupied dwelling, false imprisonment, aggravated assault with a firearm,

robbery with a firearm, and resisting arrest with violence. He was sentenced to

420 months. In 2016, he filed this Section 2255 motion, his first, on the ground

that the Supreme Court’s decision in Johnson v. United States, 576 U.S. __, 135 S.

Ct. 2551 (2015), which invalidated the Armed Career Criminal Act’s residual

clause as unconstitutionally vague, also invalidated the identically-worded residual

clause in Section 4B1.2(a) of the guidelines. He acknowledged the Supreme

Court’s holding in Beckles v. United States, 580 U.S. __, 137 S. Ct. 886, 890

(2017), that the advisory guidelines are not subject to vagueness challenges, but

argued that Beckles does not apply here because he was sentenced when the

guidelines were mandatory. The district court rejected that argument based on

binding precedent from this Court and denied his motion. This is Lewis’s appeal.

      We have held that “[t]he Guidelines—whether mandatory or advisory—

cannot be unconstitutionally vague because they do not establish the illegality of


                                          2
               Case: 17-13657     Date Filed: 05/09/2018    Page: 3 of 4


any conduct and are designed to assist and limit the discretion of the sentencing

judge.” In re Griffin, 823 F.3d 1350, 1354 (11th Cir. 2016). That decision

forecloses Lewis’s argument that Section 4B1.2(a) is unconstitutionally vague in

light of Johnson. See Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th Cir.

2001) (“[Under the] prior panel precedent rule of this Circuit, the holding of the

first panel to address an issue is the law of this Circuit, thereby binding all

subsequent panels unless and until the first panel’s holding is overruled by the

Court sitting en banc or by the Supreme Court.”). His argument that In re Griffin

is not binding because it involved an application to file a second or successive

petition under 28 U.S.C. § 2255 fails because three-judge orders decided in the

second or successive context “are binding precedent on all subsequent panels of

this Court, including those reviewing direct appeals and collateral attacks.” United

States v. St. Hubert, 883 F.3d 1319, 1329 (11th Cir. 2018). And his argument that

Beckles undermines In re Griffin to the point of abrogation also fails because, as he

admits, Beckles did not address whether the mandatory guidelines are subject to a

vagueness challenge. See Beckles, 137 S. Ct. at 890. Because Beckles is not

directly on point, In re Griffin remains binding. See United States v. Kaley, 579

F.3d 1246, 1255 (11th Cir. 2009) (“In addition to being squarely on point, the

doctrine of adherence to prior precedent also mandates that the intervening




                                           3
              Case: 17-13657    Date Filed: 05/09/2018   Page: 4 of 4


Supreme Court case actually abrogate or directly conflict with, as opposed to

merely weaken, the holding of the prior panel.”).

      AFFIRMED.




                                         4